 

Exhibit 10.1

[g201708072036043601777.jpg]

COMMERCIAL LEASE AGREEMENT

(C.A.R. Form CL, Revised 12/15)

 

 

Date (For reference only): May 17, 2017

                                              TG Brothers, LLC, a California
limited liability company                                  ("Landlord ") and

                                               Ring Central, Inc., a Delaware
corporation                                     ("Tenant") agree as follows:

1.

PROPERTY: Landlord rents to Tenant and Tenant rents from Landlord, the real
property and improvements described as: 19 Davis Drive, Belmont, CA 94002, as
described in
Addendum                                                                                                            
("Premises"), which comprise approximately 63.500 % of the total square footage
of rentable space in the entire property. See exhibit "A" for a further
description of the Premises.

2.

TERM: The term begins on (date)               July 1, 2017               
("Commencement Date"),

 

(Check A or B):

 

☒

A.  Lease: and shall terminate on (date)            July 31, 2021             
at              11:59              ☐ AM ☒ PM. Any holding over after the term of
this agreement expires, with Landlord's consent, shall create a month-to-month
tenancy that either party may terminate as specified in paragraph 2B. Rent shall
be at a rate equal to the rent for the immediately preceding month, payable in
advance. All other terms and conditions of this agreement shall remain in full
force and effect.

 

☐

B.  Month-to-month: and continues as a month-to-month tenancy. Either party may
terminate the tenancy by giving written notice to the other at least 30 days
prior to the intended termination date, subject to any applicable laws. Such
notice may be given on any date.

 

☒

C.  RENEWAL OR EXTENSION TERMS: See attached addendum
                                  

3.

BASE RENT:

 

A.

Tenant agrees to pay Base Rent at the rate of (CHECK ONE ONLY:)

 

 

☐ (1)

$                           per month, for the term of the agreement.

 

 

☐ (2)

$                           per month, for the first 12 months of the agreement.
Commencing with the 13th month, and upon expiration of each 12 months
thereafter, rent shall be adjusted according to any increase in the U. S.
Consumer Price Index of the Bureau of Labor Statistics of the Department of
Labor for All Urban Consumers ("CPI") for
                                                                                       
(the city nearest the location of the Premises), based on the following formula:
Base Rent will be multiplied by the most current CPI preceding the first
calendar month during which the adjustment is to take effect, and divided by the
most recent CPI preceding the Commencement Date. In no event shall any adjusted
Base Rent be less than the Base Rent for the month immediately preceding the
adjustment. If the CPI is no longer published, then the adjustment to Base Rent
shall be based on an alternate index that most closely reflects the CPI.

 

 

 

 

☐ (3)

$                       per month for the period commencing
                      and ending                       and

 

 

$                       per month for the period commencing
                      and ending                       and

 

 

$                       per month for the period commencing
                      and ending                                .

 

 

☒ (4)

In accordance with the attached rent schedule.

 

 

☐ (5)

Other
                                                                                                                                                     

 

B.

Base Rent is payable in advance on the 1st (or ☐                     ) day of
each calendar month, and is delinquent on the next day.

 

C.

If the Commencement Date falls on any day other than the first day of the month,
Base Rent for the first calendar month shall be prorated based on a 30-day
period. If Tenant has paid one full month's Base Rent in advance of Commencement
Date, Base Rent for the second calendar month shall be prorated based on a
30-day period.

4.

RENT:

 

A.

Definition: ("Rent") shall mean all monetary obligations of Tenant to Landlord
under the terms of this agreement, except security deposit.

 

B.

Payment: Rent shall be paid to (Name) TG Brothers, LLC, a California limited
liability company at (address) 22714 Arcade Road, Cupertino, CA
95014                                                                     , or
at any other location specified by Landlord in writing to Tenant.

 

C.

Timing: Base Rent shall be paid as specified in paragraph 3. All other Rent
shall be paid within 30 days after Tenant is billed by Landlord.

5.

EARLY POSSESSION: Tenant is entitled to possession of the Premises on
                                             See
Addendum                                             . If Tenant is in
possession prior to the Commencement Date, during this time (i) Tenant is not
obligated to pay Base Rent, and (ii) Tenant ☐ is ☒ is not obligated to pay Rent
other than Base Rent. Whether or not Tenant is obligated to pay Rent prior to
Commencement Date, Tenant is obligated to comply with all other terms of this
agreement.

6.

SECURITY DEPOSIT:

 

A.

Tenant agrees to pay Landlord $ 45,738.00 as a security deposit. Tenant agrees
not to hold Broker responsible for its return. (IF CHECKED:) ☒ if Base Rent
increases during the term of this agreement, Tenant agrees to increase security
deposit by the same proportion as the increase in Base Rent.

 

B.

All or any portion of the security deposit may be used, as reasonably necessary,
to: (I) cure Tenant's default in payment of Rent, late charges, non-sufficient
funds ("NSF") fees, or other sums due; (ii) repair damage, excluding ordinary
wear and tear, caused by Tenant or by a guest or licensee of Tenant; (iii) broom
clean the Premises, if necessary, upon termination of tenancy; and (iv) cover
any other unfulfilled obligation of Tenant. SECURITY DEPOSIT SHALL NOT BE USED
BY TENANT IN LIEU OF PAYMENT OF LAST MONTH'S RENT. If all or any portion of the
security deposit is used during tenancy, Tenant agrees to reinstate the total
security deposit within 5 days after written notice is delivered to Tenant.
Within 30 days after Landlord receives possession of the Premises, Landlord
shall: (i) furnish Tenant an itemized statement indicating the amount of any
security deposit received and the basis for its disposition, and (ii) return any
remaining portion of security deposit to Tenant. However, if the Landlord's only
claim upon the security deposit is for unpaid Rent, then the remaining portion
of the security deposit, after deduction of unpaid Rent, shall be returned
within 14 days after the Landlord receives possession.

 

C.

No interest will be paid on security deposit, unless required by local
ordinance.

 

Landlord's Initials

(Joann Wu)

 

(                     )

 

 

Tenant's Initials

(Mitesh Dhruv)

 

(                     )

 

 

© 2015, California Association of REALTORS ®, Inc.

 

 

 

 

 

 

[g201708072036044211778.jpg]

 

CL REVISED 12/15 (PAGE 1 of 6)

 

 

 

 

 

 

 

COMMERCIAL LEASE AGREEMENT (CL PAGE 1 OF 6)

 

 

Reed Smith, 1901 Avenue of Stars, 700 Las Angeles, CA 90067
               Phone: (213) 457-6405                Fax:                 Ring
Central 19
Aaron Hritz                  Produced with zip Form® by zip Logix 18070 Fifteen
Mile Road, Fraser, Michigan 48026 www.zipLogix.com

 

 

 

--------------------------------------------------------------------------------

 

 

 

Premises:

19 Davis Drive, Belmont, CA 94002, as described in Addendum

Date

May 17, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

PAYMENTS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYMENT

 

 

 

 

 

 

 

 

 

 

 

TOTAL DUE

 

RECEIVED

 

BALANCE DUE

 

DUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Rent: From

07/01/2017

 

To

07/31/2017

 

$

42,993.72

$

42,993.72

$

 

 

7/01/2017

 

 

 

Date

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

Security Deposit

 

 

 

 

$

45,738.00

$

45,738.00

$

 

 

6/01/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Other:

 

 

$

 

$

 

$

 

 

 

 

 

 

Category

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.

 

Other:

 

 

$

 

$

 

$

 

 

 

 

 

 

Category

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.

 

Total:

 

 

$

88,731.72

$

88,731.72

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

PARKING: Tenant is entitled to See Addendum unreserved and 57 reserved vehicle
parking spaces. The right to parking ☒ is ☐ is not included in the Base Rent
charged pursuant to paragraph 3. If not included in the Base Rent, the parking
rental fee shall be an additional $                                per month.
Parking space(s) are to be used for parking operable motor vehicles, except for
trailers, boats, campers, buses or trucks (other than pick-up trucks). Tenant
shall park in assigned space(s) only. Parking space(s) are to be kept clean.
Vehicles leaking oil, gas or other motor vehicle fluids shall not be parked in
parking spaces or on the Premises. Mechanical work or storage of inoperable
vehicles is not allowed in parking space(s) or elsewhere on the Premises. No
overnight parking is permitted.

9.

ADDITIONAL STORAGE: Storage is permitted as follows: exclusive use of "cage"
located in west parking lot. The right to additional storage space ☒ is ☐ is not
included in the Base Rent charged pursuant to paragraph 3. If not included in
Base Rent, storage space shall be an additional $                               
per month. Tenant shall store only personal property that Tenant owns, and shall
not store property that is claimed by another, or in which another has any
right, title, or interest. Tenant shall not store any improperly packaged food
or perishable goods, flammable materials, explosives, or other dangerous or
hazardous material. Tenant shall pay for, and be responsible for, the clean-up
of any contamination caused by Tenant's use of the storage area.

10.

LATE CHARGE; INTEREST; NSF CHECKS: Tenant acknowledges that either late payment
of Rent or issuance of a NSF check may cause Landlord to incur costs and
expenses, the exact amount of which are extremely difficult and impractical to
determine. These costs may include, but are not limited to, processing,
enforcement and accounting expenses, and late charges imposed on Landlord. If
any installment of Rent due from Tenant is not received by Landlord within 5
calendar days after date due, or if a check is returned NSF, Tenant shall pay to
Landlord, respectively$ 200.00 as late charge, plus 10% interest per annum on
the delinquent amount and $25.00 as a NSF fee, any of which shall be deemed
additional Rent. Landlord and Tenant agree that these charges represent a fair
and reasonable estimate of the costs Landlord may incur by reason of Tenant's
late or NSF payment. Any late charge, delinquent interest, or NSF fee due shall
be paid with the current installment of Rent. Landlord's acceptance of any late
charge or NSF fee shall not constitute a waiver as to any default of Tenant.
Landlord's right to collect a Late Charge or NSF fee shall not be deemed an
extension of the date Rent is due under paragraph 4, or prevent Landlord from
exercising any other rights and remedies under this agreement, and as provided
by law.

11.

CONDITION OF PREMISES: Tenant has examined the Premises and acknowledges that
Premise is clean and in operative condition, with the following
exceptions: See Addendum.                                                                                                     
Items listed as exceptions shall be dealt with in the following manner: See
Addendum.                                                             
                                                                                                                                                            

12.

ZONING AND LAND USE: Tenant accepts the Premises subject to all local, state and
federal laws, regulations and ordinances ("Laws"). Landlord makes no
representation or warranty that Premises are now or in the future will be
suitable for Tenant’s use. Tenant has made its own investigation regarding all
applicable Laws.

13.

TENANT OPERATING EXPENSES: Tenant agrees to pay for all utilities and services
directly billed to Tenant                            
                                                                                                                                                            

14.PROPERTY OPERATING EXPENSES:

 

A.

Tenant agrees to pay its proportionate share of Landlord's estimated monthly
property operating expenses, including but not limited to, common area
maintenance, consolidated utility and service bills, insurance, and real
property taxes, based on the ratio of the square footage of the Premises to the
total square footage of the rentable space in the entire property. See
Addendum.                                                                                                                               
                                                                                                                                                                                                                                                       

OR

B☐ (If checked) Paragraph 14 does not apply.

15.

USE:The Premises are for the sole use as general office use, software
development and other lawful ancillary uses.                                

No other use is permitted without Landlord's prior written consent. If any use
by Tenant causes an increase in the premium on Landlord's existing property
insurance, Tenant shall pay for the increased cost. Tenant will comply with all
Laws affecting its use of the Premises.

16.

RULES/REGULATIONS: Tenant agrees to comply with all rules and regulations of
Landlord (and, if applicable, Owner's Association) that are at any time posted
on the Premises or delivered to Tenant. Tenant shall not, and shall ensure that
guests and licensees of Tenant do not, disturb, annoy, endanger, or interfere
with other tenants of the building or neighbors, or use the Premises for any
unlawful purposes, including, but not limited to, using, manufacturing, selling,
storing, or transporting illicit drugs or other contraband, or violate any law
or ordinance, or committing a waste or nuisance on or about the Premises.

17.

MAINTENANCE:

 

A.

Tenant OR ☒ (If checked, Landlord) shall professionally maintain the Premises
including heating, air conditioning, electrical, plumbing and water systems, if
any, and keep glass, windows and doors in operable and safe condition. Unless
Landlord is checked, if Tenant fails to maintain the Premises, Landlord may
contract for or perform such maintenance, and charge Tenant for Landlord's cost.

 

B.

Landlord OR ☐ (If checked, Tenant) shall maintain the roof, foundation, exterior
walls, common areas and other areas of the Building which are not to be
maintained by Tenant or other tenants of the
Building.                                                                                                         

Landlord's Initials

(Joann Wu)

 

(                     )

 

 

Tenant's Initials

(Mitesh Dhruv)

 

(                     )

 

 

 

 

 

 

 

 

 

[g201708072036053131779.jpg]

 

CL REVISED 12/15  (PAGE 2 of 6)

 

 

 

 

 

 

 

COMMERCIAL LEASE AGREEMENT (CL PAGE 2 OF 6)

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLoqix.com                Ring Central 19

 

 

--------------------------------------------------------------------------------

 

 

Premises:

19 Davis Drive, Belmont, CA 94002, as described in Addendum

Date

May 17, 2017

18.

ALTERATIONS: Tenant shall not make any alterations In or about the Premises,
including installation of trade fixtures and signs, without Landlord's prior
written consent, which shall not be unreasonably withheld. Any alterations to
the Premises shall be done according to Law and with required permits. Tenant
shall give Landlord advance notice of the commencement date of any planned
alteration, so that Landlord, at its option, may post a Notice of
Non-Responsibility to prevent potential liens against Landlord's interest in the
Premises. Landlord may also require Tenant to provide Landlord with lien
releases from any contractor performing work on the Premises.

19.

GOVERNMENT IMPOSED ALTERATIONS: Any alterations required by Law as a result of
Tenant's use shall be Tenant's responsibility. Landlord shall be responsible for
any other alterations required by Law.

20.

ENTRY: Tenant shall make Premises available to Landlord or Landlord's agent for
the purpose of entering to make inspections, necessary or agreed repairs,
alterations, or improvements, or to supply necessary or agreed services, or to
show Premises to prospective or actual purchasers, tenants, mortgagees, lenders,
appraisers, or contractors. Landlord and Tenant agree that 24 hours notice (oral
or written) shall be reasonable and sufficient notice. In an emergency, Landlord
or Landlord's representative may enter Premises at any time without prior
notice.

21.

SIGNS: Tenant authorizes Landlord to place a FOR SALE sign on the Premises at
any time, and a FOR LEASE sign on the Premises within the 90 (or ☐           )
day period preceding the termination of the agreement.

22.

SUBLETTING/ASSIGNMENT: Tenant shall not sublet or encumber all or any part of
Premises, or assign or transfer this agreement or any interest in it, without
the prior written consent of Landlord, which shall not be unreasonably withheld.
Unless such consent is obtained, any subletting, assignment, transfer, or
encumbrance of the Premises, agreement, or tenancy, by voluntary act of Tenant,
operation of law, or otherwise, shall be null and void, and, at the option of
Landlord, terminate this agreement. Any proposed sublessee, assignee, or
transferee shall submit to Landlord an application and credit information for
Landlord's approval, and, if approved, sign a separate written agreement with
Landlord and Tenant. Landlord's consent to any one sublease, assignment, or
transfer, shall not be construed as consent to any subsequent sublease,
assignment, or transfer, and does not release Tenant of Tenant's obligation
under this agreement.

23.

POSSESSION: If Landlord is unable to deliver possession of Premises on
Commencement Date, such date shall be extended to the date on which possession
is made available to Tenant. However, the expiration date shall remain the same
as specified in paragraph 2. If Landlord is unable to deliver possession within
60 (or ☒    30       ) calendar days after the agreed Commencement Date, Tenant
may terminate this agreement by giving written notice to Landlord, and shall be
refunded all Rent and security deposit paid.

24.

TENANT'S OBLIGATIONS UPON VACATING PREMISES: Upon termination of agreement,
Tenant shall: (i) give Landlord all copies of all keys or opening devices to
Premises, including any common areas; (ii) vacate Premises and surrender it to
Landlord empty of all persons and personal property; (iii) vacate all parking
and storage spaces; (iv) deliver Premises to Landlord in the same condition as
referenced in paragraph 11; (v) clean Premises; (vi) give written notice to
Landlord of Tenant's forwarding address; and (vii) Tenant will not be
responsible for reasonable wear and tear and damage due to casualty or
condemnation.                                 . All improvements installed by
Tenant, with or without Landlord's consent, become the property of Landlord upon
termination. Landlord may nevertheless require Tenant to remove any such
improvement that did not exist at the time possession was made available to
Tenant.

25.

BREACH OF CONTRACT/EARLY TERMINATION: In event Tenant, prior to expiration of
this agreement, breaches any obligation in this agreement, abandons the
premises, or gives notice of tenant's intent to terminate this tenancy prior to
its expiration, in addition to any obligations established by paragraph 24,
Tenant shall also be responsible for lost rent, rental commissions, advertising
expenses, and painting costs necessary to ready Premises for re-rental. Landlord
may also recover from Tenant: (i) the worth, at the time of award, of the unpaid
Rent that had been earned at the time of termination; (ii) the worth, at the
time of award, of the amount by which the unpaid Rent that would have been
earned after expiration until the time of award exceeds the amount of such
rental loss the Tenant proves could have been reasonably avoided; and (ill) the
worth, at the time of award, of the amount by which the unpaid Rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided. Landlord may elect to
continue the tenancy in effect for so long as Landlord does not terminate
Tenant's right to possession, by either written notice of termination of
possession or by relating the Premises to another who takes possession, and
Landlord may enforce all Landlord's rights and remedies under this agreement,
including the right to recover the Rent as it becomes due.

26.

DAMAGE TO PREMISES: If, by no fault of Tenant, Premises are totally or partially
damaged or destroyed by fire, earthquake, accident or other casualty, Landlord
shall have the right to restore the Premises by repair or rebuilding, If
Landlord elects to repair or rebuild, and is able to complete such restoration
within 90 days from the date of damage, subject to the terms of this paragraph,
this agreement shall remain in full force and effect, if Landlord is unable to
restore the Premises within this time, or if Landlord elects not to restore,
then either Landlord or Tenant may terminate this agreement by giving the other
written notice. Rent shall be abated as of the date of damage. The abated amount
shall be the current monthly Base Rent prorated on a 30-day basis. If this
agreement is not terminated, and the damage is not repaired, then Rent shall be
reduced based on the extent to which the damage interferes with Tenant's
reasonable use of the Premises. If total or partial destruction or damage occurs
as a result of an act of Tenant or Tenant’s guests, (i) only Landlord shall have
the right, at Landlord's sole discretion, within 30 days after such total or
partial destruction or damage to treat the lease as terminated by Tenant, and
(ii) Landlord shall have the right to recover damages from Tenant.

27.

HAZARDOUS MATERIALS: Tenant shall not use, store, generate, release or dispose
of any hazardous material on the Premises or the property of which the Premises
are part. However, Tenant is permitted to make use of such materials that are
required to be used in the normal course of Tenant's business provided that
Tenant complies with all applicable Laws related to the hazardous materials.
Tenant is responsible for the cost of removal and remediation, or any clean-up
of any contamination caused by Tenant.

28.

CONDEMNATION: If all or part of the Premises is condemned for public use, either
party may terminate this agreement as of the date possession is given to the
condemner. All condemnation proceeds, exclusive of those allocated by the
condemner to Tenant's relocation costs and trade fixtures, belong to Landlord.

29.

INSURANCE: Tenant's personal property, fixtures, equipment, inventory and
vehicles are not insured by Landlord against loss or damage due to fire, theft,
vandalism, rain, water, criminal or negligent acts of others, or any other
cause. Tenant Is to carry Tenants own property insurance to protect Tenant from
any such loss. In addition, Tenant shall carry (i) liability insurance in an
amount of not less than $ 3,000,000.00        and (ii) property insurance in an
amount sufficient to cover the replacement cost of the property if Tenant is
responsible for maintenance under paragraph 17B. Tenant's insurance shall name
Landlord and Landlord's agent as additional insured. Tenant, upon Landlord's
request, shall provide Landlord with a certificate of insurance establishing
Tenant's compliance. Landlord shall maintain liability insurance insuring
Landlord, but not Tenant, in an amount of at least $ 1,000,000,00      , Plus
property insurance in an amount sufficient to cover the replacement cost of the
property unless Tenant is responsible for maintenance pursuant to paragraph 17B.
Tenant is advised to carry business interruption insurance in an amount at least
sufficient to cover Tenant's complete rental obligation to Landlord. Landlord is
advised to obtain a policy of rental loss insurance. Both Landlord and Tenant
release each other, and waive their respective rights to subrogation against
each other, for loss or damage covered by insurance.

 

Landlord's Initials

(Joann Wu)

 

(                     )

 

 

Tenant's Initials

(                   )

 

(Mitesh Dhruv)

 

 

 

 

 

 

 

 

 

[g201708072036060631780.jpg]

 

CL REVISED 12/15  (PAGE 3 of 6)

 

 

 

 

 

 

 

COMMERCIAL LEASE AGREEMENT (CL PAGE 3 OF 6)

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLoqix.com                Ring Central 19

 

 

--------------------------------------------------------------------------------

 

 

Premises:

19 Davis Drive, Belmont, CA 94002, as described in Addendum

Date

May 17, 2017

30.

TENANCY STATEMENT (ESTOPPEL CERTIFICATE): Tenant shall execute and return a
tenancy statement (estoppel certificate), delivered to Tenant by Landlord or
Landlord's agent, within 3 days after its receipt. The tenancy statement shall
acknowledge that this agreement is unmodified and in full force, or in full
force as modified, and state the modifications. Failure to comply with this
requirement: (i) shall be deemed Tenant's acknowledgment that the tenancy
statement is true and correct, and may be relied upon by a prospective lender or
purchaser; and (ii) may be treated by Landlord as a material breach of this
agreement. Tenant shall also prepare, execute, and deliver to Landlord any
financial statement (which will be held in confidence) reasonably requested by a
prospective lender or buyer.

31.

LANDLORD'S TRANSFER: Tenant agrees that the transferee of Landlord’s interest
shall be substituted as Landlord under this agreement. Landlord will be released
of any further obligation to Tenant regarding the security deposit, only if the
security deposit is returned to Tenant upon such transfer, or if the security
deposit is actually transferred to the transferee. For all other obligations
under this agreement, Landlord is released of any further liability to Tenant,
upon Landlord's transfer.

32.

SUBORDINATION: This agreement shall be subordinate to all existing liens and, at
Landlord's option, the lien of any first deed of trust or first mortgage
subsequently placed upon the real property of which the Premises are a part, and
to any advances made on the security of the Premises, and to all renewals,
modifications, consolidations, replacements, and extensions. However, as to the
lien of any deed of trust or mortgage entered into after execution of this
agreement, Tenant's right to quiet possession of the Premises shall not be
disturbed if Tenant is not in default and so long as Tenant pays the Rent and
observes and performs all of the provisions of this agreement, unless this
agreement is otherwise terminated pursuant to its terms. If any mortgagee,
trustee, or ground lessor elects to have this agreement placed in a security
position prior to the lien of a mortgage, deed of trust, or ground lease, and
gives written notice to Tenant, this agreement shall be deemed prior to that
mortgage, deed of trust, or ground lease, or the date of recording.

33.

TENANT REPRESENTATIONS; CREDIT: Tenant warrants that all statements in Tenant's
financial documents and rental application are accurate. Tenant authorizes
Landlord and Broker(s) to obtain Tenant's credit report at time of application
and periodically during tenancy in connection with approval, modification, or
enforcement of this agreement. Landlord may cancel this agreement: (i) before
occupancy begins, upon disapproval of the credit report(s); or (ii) at any time,
upon discovering that information in Tenant's application is false. A negative
credit report reflecting on Tenant's record may be submitted to a credit
reporting agency, if Tenant fails to pay Rent or comply with any other
obligation under this agreement.

34.

CONSTRUCTION-RELATED ACCESSIBILITY STANDARDS: Landlord states that the Premises
☐ has, or ☒ has not been inspected by a Certified Access Specialist. If so,
Landlord states that the Premises ☐ has, or ☐ has not been determined to meet
all applicable construction-related accessibility standards pursuant to Civil
Code Section 55.53.

35.

DISPUTE RESOLUTION:

 

A.

MEDIATION: Tenant and Landlord agree to mediate any dispute or claim arising
between them out of this agreement, or any resulting transaction, before
resorting to arbitration or court action, subject to paragraph 35B(2) below.
Paragraphs 35B(2) and (3) apply whether or not the arbitration provision is
initiated. Mediation fees, if any, shall be divided equally among the parties
involved. If for any dispute or claim to which this paragraph applies, any party
commences an action without first attempting to resolve the matter through
mediation, or refuses to mediate after a request has been made, then that party
shall not be entitled to recover attorney fees, even if they would otherwise be
available to that party in any such action. THIS MEDIATION PROVISION APPLIES
WHETHER OR NOT THE ARBITRATION PROVISION IS INITIALED.

 

B.

ARBITRATION OF DISPUTES: (1) Tenant and Landlord agree that any dispute or claim
in Law or equity arising between them out of this agreement or any resulting
transaction, which Is not settled through mediation, shall be decided by
neutral, binding arbitration, including and subject to paragraphs 35B(2) and (3)
below. The arbitrator shall be a retired judge or justice, or an attorney with
at least 5 years of real estate transactional law experience, unless the parties
mutually agree to a different arbitrator, who shall render an award in
accordance with substantive California Law. In all other respects, the
arbitration shall be conducted in accordance with Part III, Title 9 of the
California Code of Civil Procedure. Judgment upon the award of the arbitrator(s)
may be entered In any court having jurisdiction. The parties shall have the
right to discovery in accordance with Code of Civil Procedure §1283. 05.

(2) EXCLUSIONS FROM MEDIATION AND ARBITRATION: The following matters are
excluded from Mediation and Arbitration hereunder: (i) a judicial or
non-judicial foreclosure or other action or proceeding to enforce a deed of
trust, mortgage, or installment land sale contract as defined in Civil Code
§2985; (ii) an unlawful detainer action; (iii) the filing or enforcement of a
mechanic's lien; (iv) any matter that is within the jurisdiction of a probate,
small claims, or bankruptcy court; and (v) an action for bodily injury or
wrongful death, or for latent or patent defects to which Code of Civil Procedure
§337.1 or §337.15 applies. The filing of a court action to enable the recording
of a notice of pending action, for order of attachment, receivership,
injunction, or other provisional remedies, shall not constitute a violation of
the mediation and arbitration provisions.

(3) BROKERS: Tenant and Landlord agree to mediate and arbitrate disputes or
claims involving either or both Brokers, provided either or both Brokers shall
have agreed to such mediation or arbitration, prior to, or within a reasonable
time after the dispute or claim is presented to Brokers. Any election by either
or both Brokers to participate in mediation or arbitration shall not result in
Brokers being deemed parties to the agreement.

“NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE
'ARBITRATION OF DISPUTES' PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY. ”

“WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION TO
NEUTRAL ARBITRATION.”

 

 

 

 

 

 

 

 

 

 

 

 

 

Landlord's Initials

Joann Wu

/

 

 

Tenant's Initials

 

/

Mitesh Dhruv

 

 

 

 

 

 

 

 

 

 

 

 

 

Landlord's Initials

(Joann Wu)

 

(                     )

 

 

Tenant's Initials

(                   )

 

(Mitesh Dhruv)

 

 

 

 

 

 

 

 

 

[g201708072036065741781.jpg]

 

CL REVISED 12/15  (PAGE 4 of 6)

 

 

 

 

 

 

 

COMMERCIAL LEASE AGREEMENT (CL PAGE 4 OF 6)

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLoqix.com                Ring Central 19

 

 

--------------------------------------------------------------------------------

 

 

Premises:

19 Davis Drive, Belmont, CA 94002, as described in Addendum

Date

May 17, 2017

 

36.

JOINT AND INDIVIDUAL OBLIGATIONS: If there is more than one Tenant, each one
shall be individually and completely responsible for the performance of all
obligations of Tenant under this agreement, jointly with every other Tenant, and
individually, whether or not in possession.

 

37.

NOTICE: Notices may be served by mail, facsimile, or courier at the following
address or location, or at any other location subsequently designated:

 

Landlord:

TG Brothers, LLC

 

Tenant:

RingCentral, Inc.

22714 Alcalde Road

 

20 Davis Drive

Cupertino, CA 95014

 

Belmont, CA 94002

 

 

Attention: Director of Real Estate

 

 

 

 

Notice is deemed effective upon the earliest of the following: (i) personal
receipt by either party or their agent; (ii) written acknowledgement of notice;
or (iii) 5 days after mailing notice to such location by first class mail,
postage pre-paid.

 

38.

WAIVER: The waiver of any breach shall not be construed as a continuing waiver
of the same breach or a waiver of any subsequent breach.

 

39.

INDEMNIFICATION: Tenant shall indemnify, defend and hold Landlord harmless from
all claims, disputes, litigation, judgments and attorney fees arising out of
Tenant's use of the Premises.

 

40.

OTHER TERMS AND CONDITIONS/SUPPLEMENTS:

See Addendum.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The following ATTACHED supplements/exhibits are incorporated in this
agreement:  ☐

Option Agreement (C. A. R. Form OA)

 

Exhibit "A", Accessibility Addendum (C. A. R. Form CLCA 11/16), and Addendum to
Commercial Lease Agreement dated for reference

 

purposes May 17, 2017 ("Addendum").

 

41.

ATTORNEY FEES: in any action or proceeding arising out of this agreement, the
prevailing party between Landlord and Tenant shall be entitled to reasonable
attorney fees and costs from the non-prevailing Landlord or Tenant, except as
provided in paragraph 35A.

 

42.

ENTIRE CONTRACT: Time is of the essence. All prior agreements between Landlord
and Tenant are incorporated in this agreement, which constitutes the entire
contract. It is intended as a final expression of the parties' agreement, and
may not be contradicted by evidence of any prior agreement or contemporaneous
oral agreement. The parties further intend that this agreement constitutes the
complete and exclusive statement of its terms, and that no extrinsic evidence
whatsoever may be introduced in any judicial or other proceeding, if any,
involving this agreement. Any provision of this agreement that is held to be
invalid shall not affect the validity or enforceability of any other provision
in this agreement. This agreement shall be binding upon, and inure to the
benefit of, the heirs, assignees and successors to the parties.

 

43.

BROKERAGE: Landlord and Tenant shall each pay to Broker(s) the fee agreed to, if
any, in a separate written agreement. Neither Tenant nor Landlord has utilized
the services of, or for any other reason owes compensation to, a licensed real
estate broker (individual or corporate), agent, finder, or other entity, other
than as named in this agreement, in connection with any act relating to the
Premises, including, but not limited to, inquiries, introductions,
consultations, and negotiations leading to this agreement. Tenant and Landlord
each agree to indemnify, defend and hold harmless the other, and the Brokers
specified herein, and their agents, from and against any costs, expenses, or
liability for compensation claimed inconsistent with the warranty and
representation in this paragraph 43.

 

44.

AGENCY CONFIRMATION: The following agency relationships are hereby confirmed for
this transaction:

 

 

Listing Agent:

Brey Management Corp

(Print Firm Name) is the agent of (check one):

 

☒the Landlord exclusively; or ☐ both the Tenant and Landlord.

 

Selling Agent:

 

(Print Firm Name) (if not same as Listing Agent) is the agent of (check one):

 

☐ the Tenant exclusively; or ☐ the Landlord exclusively; or ☐ both the Tenant
and Landlord.

Real Estate Brokers are not parties to the agreement between Tenant and
Landlord.

 

Landlord's Initials

(Joann Wu)

 

(                     )

 

 

Tenant's Initials

(Mitesh Dhruv)

 

(                     )

 

 

 

 

 

 

 

 

 

[g201708072036070681782.jpg]

 

CL REVISED 12/15  (PAGE 5 of 6)

 

 

 

 

 

 

 

COMMERCIAL LEASE AGREEMENT (CL PAGE 5 OF 6)

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLoqix.com                Ring Central 19

 

 

--------------------------------------------------------------------------------

 

 

Premises:

19 Davis Drive, Belmont, CA 94002, as described in Addendum

Date

May 17, 2017

 

 

Landlord and Tenant acknowledge and agree that Brokers: (i) do not guarantee the
condition of the Premises; (ii) cannot verily representations made by others;
(iii) will not verily zoning and land use restrictions; (iv) cannot provide
legal or tax advice; (v) will not provide other advice or information that
exceeds the knowledge, education or experience required to obtain a real estate
license. Furthermore, if Brokers are not also acting as Landlord in this
agreement, Brokers: (vi) do not decide what rental rate a Tenant should pay or
Landlord should accept; and (vii) do not decide upon the length or other terms
of tenancy. Landlord and Tenant agree that they will seek legal, tax, insurance,
and other desired assistance from appropriate professionals.

 

Tenant

/s/ Mitesh Dhruv

Date

 

May          , 2017

RingCentral, Inc., a Delaware corporation

 

(Print name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

19 Davis Drive

City

 

Belmont

State

 

CA

Zip

94002-3002

 

 

 

 

 

Tenant

 

Date

 

 

 

 

(Print name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

City

 

 

State

 

 

Zip

 

 

☐

GUARANTEE: In consideration of the execution of this Agreement by and between
Landlord and Tenant and for valuable consideration, receipt of which is hereby
acknowledged, the undersigned ("Guarantor") does hereby: (i) guarantee
unconditionally to Landlord and Landlord's agents, successors and assigns, the
prompt payment of Rent or other sums that become due pursuant to this Agreement,
including any and all court costs and attorney fees included in enforcing the
Agreement; (ii) consent to any changes, modifications or alterations of any term
in this Agreement agreed to by Landlord and Tenant; and (iii) waive any right to
require Landlord and/or Landlord's agents to proceed against Tenant for any
default occurring under this Agreement before seeking to enforce this Guarantee.

 

Guarantor (Print Name)

 

Guarantor

 

Date

 

 

Address

 

 

City

 

 

State

 

 

Zip

 

Telephone

 

Fax

 

E-mail

 

 

Landlord agrees to rent the Premises on the above terms and conditions.

 

Landlord

/s/ Joann Wu

Date

 

May 23, 2017

 

(owner or agent with authority to enter into this agreement) TG Brothers, LLC, a
California limited liability company

Address

22714 Alcalde Road

City

 

Cupertino

State

 

CA

Zip

95014

Landlord

 

Date

 

 

 

(owner or agent with authority to enter into this agreement)

Address

 

City

 

 

State

 

 

Zip

 

 

Agency relationships are confirmed as above. Real estate brokers who are not
also Landlord in this agreement are not a party to the agreement between
Landlord and Tenant.

 

Real Estate Broker (Leasing Firm)

/s/ David Wei

CalBRE Lic. #

 

01526152

By (Agent)

/s/ David Wei

CalBRE Lic. #

 

01794487

Date

 

 

 

David Wei

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

10430 S De Anza Blvd Ste 280

City

 

Cupertino

State

 

CA

Zip

95014-3025

Telephone

(408)725-1700

Fax

(866)470-3147

E-mail

info@breymanagement.com

 

 

 

 

 

Real Estate Broker (Leasing Firm)

Brey Management Corp

CalBRE Lic. #

 

 

By (Agent)

 

CalBRE Lic. #

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

City

 

 

State

 

 

Zip

 

Telephone

 

Fax

 

E-mail

 

 

© 2015, California Association of REALTORS®, Inc. United States copyright law
(Title 17 U.S. Code) forbids the unauthorized distribution, display and
reproduction of this form, or any portion thereof , by photocopy machine or any
other means, including facslrnite or computerized formats.

THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® ( C.A.R).
NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ACCURACY OF ANY PROVISION
IN ANY SPECIFIC TRANSACTION. A REAL RSTATE BROKER IS THE PERSON QUALIFIED TO
ADVISE ON REAL ESTATE TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT
AN APPROPRIATE PROFESSIONAL.

 

[g201708072036071791783.jpg]

 

Published and distributed by:

 

 

 

 

 

 

 

 

 

REAL ESTATE BUSINESS SERVICES, INC.

 

 

 

 

 

 

 

 

 

a subsidiary of the California Association of REALTORS®

 

  Reviewed by _____ Date ___________

 

 

 

[g201708072036071871784.jpg]

 

 

525 South Virgil Avenue, Los Angeles, California 90020

 

 

 

 

 

CL REVISED 12/15 (PAGE 6 of 6)

 

 

 

 

 

 

 

 

 

COMMERCIAL LEASE AGREEMENT (CL PAGE 6 OF 6)

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLoqix.com                Ring Central 19

 

--------------------------------------------------------------------------------

 

3

[g201708072036071961785.jpg]

 

COMMERCIAL LEASE CONSTRUCTION

ACCESSIBILITY ADDENDUM

(C.A.R, Form CLCA 11/16)

 

 

 

This is an addendum to the Commercial Lease Agreement (lease) dated
                      May 17, 2017                      
in which                       TG Brothers, LLC, a California limited liability
company                       is referred to as “Landlord”
and                        RingCentral, Inc., a Delaware
corporation                       is referred to as “Tenant”. Paragraph 34 of
the lease is deleted in its entirety and replaced by the following;

 

Paragraph 34.CONSTRUCTION-RELATED ACCESSIBILITY STANDARDS:

A.

Landlord states that the Premises ☐ have, or ☐ have not been inspected by a
Certified Access Specialist (CASp).

B.

If the Premises have been inspected by a CASp,

 

(1)

Landlord states that the Premises ☐ have or ☐ have not been determined to meet
all applicable construction- related accessibility standards pursuant to Civil
Code Section 55. 53. Landlord shall provide Tenant a copy of the report prepared
by the CASp (and, if applicable a copy of the disability access inspection
certificate) as specified below.

 

(2)

☐ (i) Tenant has received a copy of the report at least 48 hours before
executing this lease. Tenant has no right to rescind the lease based upon
information contained in the report.

OR

☐ (ii) Tenant has received a copy of the report prior to, but no more than, 48
hours before, executing this lease. Based upon information contained in the
report, Tenant has 72 hours after execution of this lease to rescind it.

OR

☐ (iii) Tenant has not received a copy of the report prepared by the CASp prior
to execution of this lease. Landlord shall provide a copy of the report prepared
by the CASp (and, if applicable a copy of the disability access inspection
certificate) within 7 days after execution of this lease. Tenant shall have up
to 3 days thereafter to rescind the lease based upon information in the report.

C.

If the Premises have not been inspected by a CASp or a certificate was not
issued by the CASp who conducted the inspection,

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises. ”

D.

Notwithstanding anything to the contrary in paragraph 17, 18, 19 or elsewhere in
the lease, any repairs or modifications necessary to correct violations of
construction related accessibility standards are the responsibility of Tenant ☐
Landlord ☒ Other

 

Tenant (Signature)

/s/ Mitesh Dhruv

Date

 

May     , 2017

 

42E324BE3D5547A

 

 

 

 

 

 

Tenant (Print name)

RingCentral, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

Tenant (Signature)

 

Date

 

 

 

 

 

 

 

 

 

 

Tenant (Print name)

 

 

 

 

 

 

 

 

 

Landlord (Signature)

/s/ Joanne Wu

Date

 

May,23, 2017

 

 

 

 

 

 

 

 

Landlord (Print name)

TG Brothers, LLC, a California limited liability company

 

 

 

 

 

 

 

 

Landlord (Signature)

 

Date

 

May     , 2017

 

 

 

 

 

 

 

 

Landlord (Print name)

 

 

© 2015, California Association of REALTORS®, Inc United States copyright low
(Title 17 U.S. Code) forbids the unauthorized distribution, display and
reproduction of this form, or any portion thereof, by photocopy machine or any
other means, including facsimile or computerized formats.

THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R)
NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ACCURACY OF ANY PROVISION
IN ANY SPECIFIC TRANSACTION A REAL RSTATE BROKER IS THE PERSON QUALIFIED TO
ADVISE ON REAL ESTATE TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT
AN APPROPRIATE PROFESSIONAL.

 

[g201708072036077101786.jpg]

 

Published and distributed by:

 

 

 

 

 

 

 

 

 

REAL ESTATE BUSINESS SERVICES, INC.

 

 

 

 

 

 

 

 

 

a subsidiary of the California Association of REALTORS®

 

  Reviewed by _____ Date ___________

 

 

 

[g201708072036077171787.jpg]

 

 

525 South Virgil Avenue, Los Angeles, California 90020

 

 

 

 

 

CLCA 11/16 (PAGE 1 of 1)

 

 

 

 

 

 

 

COMMERCIAL LEASE CONSTRUCTION ACCESSEBILITY ADDENDUM (CLCA PAGE 1 OF 1)

 

Reed Smith, 1901 Avenue of Stars, 700 Las Angeles, CA 90067
               Phone: (213) 457-6405                Fax:                 Ring
Central 19
Aaron Hritz                  Produced with zip Form® by zip Logix 18070 Fifteen
Mile Road, Fraser, Michigan 48026 www.zipLogix.com

 

 

 

 

--------------------------------------------------------------------------------

 

ADDENDUM TO COMMERCIAL LEASE AGREEMENT

This Addendum to Commercial Lease Agreement (“Addendum”) forms an integral part
of the printed form Standard Commercial Lease Agreement (C.A.R. Form CL, Revised
12/15), dated for reference purposes only May 17, 2017 (the “Form Lease”)
entered between TG Brothers, LLC, a California limited liability company
(“Landlord”), and RingCentral, Inc., a Delaware corporation (“Tenant”) demising
the Premises which consist of approximately 15,246 rentable square feet located
on the West side of the building commonly known and addressed as 19 Davis Drive,
Belmont, California (the “Building”). Part A of this Addendum sets forth
provisions which modify and supplement the correspondingly numbered and lettered
paragraphs of the Form Lease, while part B of this Addendum contains paragraphs
which are in addition to those of the Form Lease. Unless otherwise defined
herein, capitalized terms used in this Addendum have the meanings given them in
the Form Lease. Where provisions of this Addendum are in conflict with the Form
Lease, this Addendum shall control. References in the Form Lease and this
Addendum to “the Lease,” “this Lease,” and words of similar import shall refer,
collectively, to the Form Lease and this Addendum unless otherwise expressly
provided or reasonably required by the context of usage.

A.MODIFICATIONS TO EXISTING PARAGRAPHS OF FORM LEASE

1.PROPERTY. The Premises consist of approximately 15,246 rentable square feet
(“RSF”) located on the West side of the Building, as depicted on Exhibit “A” to
this Lease, and the total RSF of the Building is 24,000. Landlord and Tenant
stipulate to the number of RSF of the Premises and the Building as stated in the
preceding sentence. No variation between the actual RSF and the stipulated RSF
shall affect the provisions of this Lease. The RSF shall not be subject to
re-measurement absent a physical change in the Premises or the Building. The
percentage that the RSF of the Premises bears to the total RSF of the property,
as specified in paragraph 1 of the Form Lease, is referred to in this Lease as
“Tenant’s Share.”

2.C.TERM. Landlord grants to Tenant the option to renew the term (the “Renewal
Option”) for five (5) years commencing August 1, 2021 and ending July 31, 2026
(the “Renewal Term”). To exercise this Renewal Option, Tenant must deliver
written notice of exercise to Landlord by no later than November 1, 2020. All of
the terms, covenants and conditions of this Lease shall apply during the Renewal
Term, except that (1) the Base Rent for such Renewal Term shall be determined as
provided in paragraphs 2.C.(1) through 2.C.(3) below, and (2) Tenant shall have
no further right to renew the term. Upon the commencement of the Renewal Term,
any reference to the "term of this Lease" or any similar expression shall be
deemed to include the Renewal Term. Base Rent for the renewal term shall be
determined as follows:

(1)The Base Rent during the Renewal Term shall be the then Fair Market Rent for
the Premises. “Fair Market Rent” shall mean the then prevailing net rent
(excluding additional rent for operating expenses, property taxes and
utilities), tenants are paying to lease space comparable in size, location and
quality to the Premises, in arm’s length transactions for a term comparable to
the Renewal Term, taking into consideration all relevant factors to the
property.

(2)Within thirty (30) days after Tenant’s delivery of notice exercising the
Renewal Option, Landlord and Tenant shall meet and attempt to agree on the Fair
Market Rent for the Renewal Term. If the parties are unable to agree within
thirty (30) days after the first such meeting, either Landlord or Tenant, by
written notice to the other, may initiate arbitration of the Fair Market Rent as
provided in paragraph 2.C.(3) below.

(3)The party initiating arbitration is referred to as the “Demanding Party” and
the other party is referred to as the “Responding Party.”

(i)In its demand for arbitration, the Demanding Party shall specify the name and
address of the person to act as the arbitrator on the Demanding Party's behalf.
The arbitrator shall be an MAI appraiser with at least ten (10) years’
experience who is familiar with the Fair Market Rent of office space in the
Belmont, California market. Within ten (10) Business Days after the service of
the demand for arbitration, the Responding Party shall give notice to the
Demanding Party specifying the name and address of the person designated by the
Responding Party to act as arbitrator on its behalf, which arbitrator shall be
similarly qualified. If the Responding Party fails to notify the Demanding Party
of the appointment of its arbitrator within such ten (10) Business Day period,
and such failure continues for five (5) Business Days after the Demanding Party
delivers a second notice to the Responding Party, then the arbitrator appointed
by the Demanding Party shall be the sole arbitrator to determine the Fair Market
Rent for the Premises.

(ii)If two arbitrators are appointed they shall meet within ten (10) Business
Days after the second arbitrator is appointed and shall attempt to agree on Fair
Market Rent. If within twenty (20) Business Days after the second arbitrator is
appointed the two arbitrators are unable to reach agreement on Fair Market Rent,
then the two arbitrators shall appoint a third arbitrator, who shall be a
competent and impartial person with qualifications similar to those required of
the first two arbitrators. If the arbitrators are unable to agree upon such
appointment within five (5) Business Days after expiration of such twenty (20)
Business Day period, the third arbitrator shall be selected by the parties
themselves. If the parties do not agree on the third arbitrator within five (5)
Business Days after expiration of the foregoing five (5) Business Day period,
then either party, on behalf of both, may petition any judge of the Superior
Court of the County of San Mateo to appoint such a qualified person as the third
arbitrator. The third arbitrator shall decide the dispute, if it has not been
previously resolved, by following the procedures set forth in paragraph
2.C.(3)(iii) below. Each party shall pay the fees and expenses of its respective
arbitrator and both shall share the fees and expenses of the third arbitrator.
Attorneys’ fees and expenses of counsel and of witnesses for the respective
parties shall be paid by the respective party engaging such counsel or calling
such witnesses.

 

 

 

US_ACTIVE 133926032.5

--------------------------------------------------------------------------------

 

(iii)Fair Market Rent shall be fixed by the third arbitrator in accordance with
the following procedures. Concurrently with the appointment of the third
arbitrator, each of the arbitrators selected by the parties shall state, in
writing, his or her determination of the Fair Market Rent supported by the
reasons therefor. The third arbitrator shall have the right to consult experts
and competent authorities for factual information or evidence pertaining to a
determination of Fair Market Rent, but any such determination shall be made in
the presence of both parties (and their respective arbitrators) with full right
on their part to cross-examine. The third arbitrator shall conduct such hearings
and investigations as he or she deems reasonably appropriate and shall, within
thirty (30) days after being appointed, select which of the two proposed
determinations by the first two (2) arbitrators most closely approximates his or
her independent determination of Fair Market Rent. The third arbitrator shall
have no right to propose a middle ground or any modification of either of the
two proposed determinations. The determination he or she chooses as that most
closely approximating his or her determination of the Fair Market Rent shall
constitute the decision of the third arbitrator and shall be final and binding
upon the parties. The third arbitrator shall render the decision in writing with
counterpart copies to each party. The third arbitrator shall have no power to
add to or modify the provisions of this Lease. Promptly following receipt of the
third arbitrator’s decision, the parties shall enter into an amendment to this
Lease, evidencing the renewal for the Renewal Term and confirming the Base Rent
for the Premises during the Renewal Term, but the failure of the parties to do
so shall not affect the effectiveness of the third arbitrator’s determination.

3.A.(4)BASE RENT. The Base Rent schedule for the initial term shall be as
follows:

 

  July 1, 2017 to July 31, 2018

  $42,993.72 per month

  August 1, 2018 to July 31, 2019

  $45,738. 00 per month

  August 1, 2019 to July 31, 2020

  $47,110.14 per month

  August 1, 2020 to July 31, 2021

  $48,523.44 per month

5.EARLY POSSESSION. Tenant shall be entitled to enter upon execution of this
Lease for pre-construction activities. However, Tenant shall not commence any
construction work in the Premises prior to the Commencement Date except with
Landlord’s prior written consent.

8.PARKING. Tenant shall be provided exclusive use of 57 of the parking spaces
for the property, including all of the parking spaces located in the West side
parking lot. Tenant may institute in the West side parking lot valet service or
tandem parking, at Tenant’s cost, to increase the parking density therein. In
addition, Tenant shall have non-exclusive use of parking spaces in the front
parking lot adjacent to Tenant’s existing electric vehicle charging stations at
20 Davis Drive.

11.CONDITION OF PREMISES. Landlord shall deliver the Premises to Tenant in broom
clean condition with all Building systems (including HVAC) in good working
order, but otherwise the Premises shall be in “as is” and “with all faults”
condition. The Building’s common areas, including all elevators, stairwells,
exiting areas and access points, lobby areas, parking lots and other exterior
areas, shall be in good working order and in compliance with Laws including as
required to permit Tenant’s construction of the Tenant Improvements (as defined
in paragraph 45 below).

14.A.PROPERTY OPERATING EXPENSES. Tenant shall pay for separately metered or
sub-metered electricity to the Premises Tenant occupies based on Tenant’s actual
use. Landlord will provide water, refuse removal and sewer service at Landlord’s
expense. Landlord’s costs of performing maintenance under paragraph 17.A which
are properly expensed in accordance with generally accepted accounting
principles, together with real property taxes and insurance premiums for the
Building, shall be property operating expenses for purposes of this Lease.
Tenant shall pay Tenant’s Share of the property operating expenses.

16.RULES/REGULATIONS. Landlord shall enforce the rules and regulations on a
uniform and non-discriminatory basis. Landlord shall provide not less than
thirty (30) days prior written notice of any change to such rules and
regulations. In case of any conflict between this Lease and the rules and
regulations, the former shall control.

 

2

--------------------------------------------------------------------------------

 

17.A.MAINTENANCE. Tenant shall procure and pay for janitorial services to the
Premises. Tenant shall at Tenant’s expense perform routine maintenance of the
HVAC package units serving the Premises, following delivery of the Premises in
the condition required by paragraph 11. Landlord shall be responsible for
repairing and replacing the HVAC units at Landlord’s expense. Landlord shall
maintain the structural and exterior elements of the Building, including the
roof, the parking lot and all other common areas.

18.ALTERATIONS. Without Landlord’s consent, Tenant may make alterations that:
(a) do not require a building permit; (b) are not visible form the exterior of
the Building; and (c) do not cost more than 400% of the monthly Base Rent then
in effect.

20.ENTRY. Except in case of emergency, Tenant may require Landlord’s
representatives be escorted during entry into any area of the Premises where
confidential or proprietary information may be located.

22.SUBLETTING/ASSIGNMENT. Tenant may, upon notice to Landlord, permit any entity
which controls, is controlled by, or is under common control with Tenant, or any
entity that merges or consolidates with Tenant, to take an assignment of this
Lease or to sublet all or part of the Premises.

32.SUBORDINATION. If the Building is subject to a mortgage or deed of trust,
Landlord shall obtain from the mortgagor or beneficiary a commercially
reasonable non-disturbance agreement for Tenant’s benefit.

B.PARAGRAPHS ADDED TO FORM LEASE

45.TENANT IMPROVEMENTS. Tenant shall be responsible for constructing all
Improvements in the Premises required to ready the Premises for Tenant’s Use
(the “Tenant Improvements”). All Tenant Improvements will be constructed
pursuant to plans and specifications reasonably approved by Landlord by a
contractor selected by Tenant and reasonably approved by Landlord. Tenant will
not commence the Tenant Improvements until after the Commencement Date. Landlord
shall provide an allowance of $10.00 per RSF ($152,460 total) for the actual
cost of the Tenant Improvements, to be in the form of a credit against Base
Rent. The credit against Base Rent shall be $37,993.72 for each of the first
four months and $485.12 for the fifth month. Tenant shall pay for any costs of
the Tenant Improvements in excess of Landlord’s allowance.

46.RIGHT OF FIRST OFFER TO LEASE. During the term Landlord grants to Tenant a
right of first offer to lease (the “Lease ROFO”) with respect to any available
space in the Building (the “Lease Offer Space”) Space in the Building shall be
available for purposes of this Lease ROFO when any lease existing upon execution
of this Lease expires or is terminated early.

A.Landlord shall deliver to Tenant written notice (the “Lease ROFO Notice”) when
any Lease ROFO Space becomes available. The Lease ROFO Notice will describe in
reasonable detail the terms upon which Landlord is willing to lease the Lease
ROFO Space. If the Lease ROFO Notice is delivered before August 1, 2019, the
expiration date for the Lease ROFO Space will be co-terminus with the expiration
or earlier termination of this Lease. The rent in the Lease ROFO Notice shall be
based upon Landlord’s good faith, informed estimate of the fair market rental
value of the Lease ROFO Space. Except as otherwise noted in the Lease ROFO
Notice, the amendment adding the Lease ROFO Space to the Premises will be on the
same terms and conditions as this Lease.

B.Within ten (10) business days following delivery of the First Offer Notice,
Tenant may notify Landlord that Tenant: (i) accepts the terms in the Lease ROFO
Notice; (ii) desires to lease the Lease ROFO Space but proposes different terms;
or (iii) does not wish to add the Lease ROFO Space. Tenant’s failure to respond
within ten (10) business days shall be deemed its election under clause (iii) of
the preceding sentence.

C.If Tenant delivers a notice under clause (ii) in paragraph 46.B above, such
notice shall describe in reasonable detail the terms on which Tenant is prepared
to lease the Lease ROFO Space. Within five (5) business days after Landlord’s
receipt of such notice the parties shall meet in person to negotiate in good
faith the terms for an amendment to this Lease adding the Lease ROFO Space. If
the parties are unable agree on such amendment within ten (10) business days
after their first meeting, Landlord shall be free to lease the Lease ROFO Space
to a third party subject to paragraph 46.D below.

D.If Landlord does not lease the Lease ROFO Space to a third party within one
hundred eighty (180) days after the negotiation deadline under paragraph 46.C
above, the Lease ROFO shall be reinstated for the Lease ROFO Space in question.
Furthermore, if before such reinstatement of the Lease ROFO Landlord is prepared
to lease the Lease ROFO Space to a third party on terms materially more
favorable to the third party than those last offered by Landlord to Tenant
during the negotiations under paragraph 46.C, Landlord shall give Tenant a new
Lease ROFO Notice setting forth such more favorable terms for the Lease ROFO
Space and Tenant shall have five (5) business days after receipt to either
accept or reject this new

 

 

3

--------------------------------------------------------------------------------

 

Lease ROFO Notice. As used in this paragraph 46 “materially more favorable”
shall mean the net economic terms of the lease offered to a third party are more
than five percent (5%) better from such third party’s perspective than the net
economic terms last offered to Tenant.

47.RIGHT OF FIRST OFFER TO PURCHASE. Landlord grants to Tenant a one-time right
of first offer to purchase the property (including the land, the Building, all
other improvements and appurtenances thereto) (the “Purchase ROFO”) if Landlord
elects during the term to sell, transfer or otherwise convey the property. Prior
to entering into any legally binding agreement with, or granting any legally
binding, unconditional rights to, a third party to purchase or acquire title to
the Parcels, Landlord shall notify Tenant (the “Purchase ROFO Notice”). The
Purchase ROFO Notice shall set forth in reasonable detail the terms and
conditions on which Landlord is prepared to sell the property, including the
purchase price, the due diligence period, the closing period, the encumbrances
to which title will be subject at closing, material conditions to closing,
material closing cost allocations. If requested by Tenant, Landlord also shall
provide Tenant with (i) copies of all of Landlord's most recent title reports,
surveys, environmental reports, property condition reports, plans, public sector
notices, tax assessments and other material, non-proprietary third-party
reports, studies, tests and documentation relating to the physical condition of
the property, in Landlord's possession or control, and (ii) copies of all leases
and contracts that Tenant would be expected to assume upon closing of the sale
of the property to Tenant.

A.To exercise the Purchase ROFO Tenant must notify Landlord in writing
(“Tenant's Exercise Notice”) within fifteen (15) business days following
Tenant's receipt of the Purchase ROFO Notice of Tenant's exercise of the
Purchase ROFO on the terms in Purchase ROFO Notice. Within five (5) business
days after Landlord's receipt of Tenant's Exercise Notice, Landlord and Tenant
shall meet in person to negotiate in good faith a purchase and sale agreement
for the sale of the property to Tenant on the terms set forth in the Purchase
ROFO Notice. If the parties are unable to agree upon and execute a purchase and
sale agreement within twenty (20) business days after their first meeting,
Landlord shall be free to sell the property to a third party subject to
paragraph 46.B below.

B.If Landlord does not sell the property to a third party within one hundred
eighty (180) days after the negotiation deadline under paragraph 47. A above,
the Purchase ROFO shall be reinstated and Landlord shall not sell the property
to a third party without again providing to Tenant a Purchase ROFO Notice.
Furthermore, if before such reinstatement of the Purchase ROFO Landlord is
prepared to sell the property to a third party on terms materially more
favorable to the third party than those last offered by Landlord to Tenant
during the negotiations under paragraph 47.A, Landlord shall give Tenant a new
Purchase ROFO Notice setting forth such more favorable terms, and Tenant shall
have seven (7) business days after receipt of this new Purchase ROFO Notice to
accept or reject the terms set forth therein. As used in this paragraph 47
“materially more favorable” shall mean the net economic terms of the purchase
and sale of the property offered to a third party are more than five percent
(5%) better from such third party’s perspective than the net economic terms last
offered for a purchase and sale of the property to Tenant.

48.FURNITURE. During the term of this Lease, Tenant may use any of the furniture
listed on Exhibit “B” to this Lease (the “Existing Furniture”). On or before
June 10, 2017, Tenant shall notify Landlord which of the Existing Furniture
Tenant desires to use, and Landlord shall remove all of the Existing Furniture
Tenant does not wish to use by no later than June 30, 2017. Landlord shall cause
any existing tenants to vacate by June 16, 2017 to allow for such removal of the
Existing Furniture Tenant does not desire to use. Subtenant shall: (i) accept
the Existing Furniture in “AS-IS AND WITH ALL FAULTS” condition as of the
Commencement Date; (ii) beginning on the Commencement Date, insure the Existing
Furniture against loss or damage by fire or other casualty (and all of the
provisions of this Sublease applicable to insurance required to be carried by
Subtenant shall be applicable thereto), and (iii) surrender the Existing
Furniture to Landlord in the Premises upon the expiration or sooner termination
of this Lease in the same condition existing at the Commencement Date, as the
same may be affected by reasonable wear and tear or damage by fire or other
casualty.

49.ACCESS. Tenant, its officers, employees, contractors and invitees shall have
access to the Building, the Premises, and the exterior parking areas seven (7)
days per week, twenty-four (24) hours per day, every day of the year.

50. [Intentionally omitted]

51.INSTALLATION OF TRENCH. Tenant shall be allowed early access to the property
for the purpose of excavating a trench from the east edge of the property line
to the east wall of the Building, at a location where there is an existing
Building penetration, and installing in the trench two (2) two inch conduits for
redundant fiber connectivity between the Building and the building commonly
known and addressed as 20 Davis Drive, Belmont, CA. The trench will be located
entirely within dirt and Tenant shall, at its sole cost, properly fill-in the
trench with compacted soil and restore all landscaping (including plants and
flowers) to substantially the same condition as existing prior to excavation of
the trench.

 

4

--------------------------------------------------------------------------------

 

52.COUNTERPARTS: DIGITAL SIGNATURES. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed copies of this
Lease transmitted by facsimile or in PDF format shall be fully binding and
effective upon receipt, but each party promptly shall deliver to the other an
execution copy of this Lease bearing an original signature.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Addendum
concurrently with their execution of the Form Lease, intending to be bound by
all terms, covenants and provisions of this Lease.

 

Landlord:

 

Tenant:

 

 

 

 

 

TG Brothers, LLC,

 

RingCentral, Inc.,

    DS

a California limited liability company

 

a Delaware corporation

[g201708072036078041788.jpg]

 

 

 

 

 

By:

/s/ Joann Wu

 

By:

/s/ Mitesh Dhruv

 

 

 

 

 

 

    DS

May 23, 2017

 

May_, 2017

[g201708072036078091789.jpg]

 

 

6/ 2/ 2017

 

 

 

 

 

 

 

 

 

 

    DS

 

 

 

[g201708072036078121790.jpg]

 

 

 

 

 

 

 

 

 

 

    DS

 

 

 

[g201708072036078151791.jpg]

 

 

 

 

 

 

 

 

 

5